IN THE COMMONWEALTH COURT OF PENNSYLVANIA


6301 Forbes Avenue Partners,              :
Stephen Lange                             :
                                          :
           v.                             :        No. 1818 C.D. 2019
                                          :
Zoning Board of Adjustment of             :
the City of Pittsburgh, Dr. Lawrence      :
S. Newman, Dr. Silvija Singh and          :
City of Pittsburgh                        :
                                          :
Appeal of: Dr. Lawrence S. Newman         :
and Dr. Silvija Singh                     :


PER CURIAM                             ORDER


            NOW, January 7, 2021, having considered Appellees’ application for

reargument, and Appellants’ answer in response thereto, the application is denied.